DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1-2,4, and 7-15 and cancelled claims 5 which changes the scope of the claims and as such a new ground of rejection is issued.

In regards to the rejection of Claim(s) 1 and similarly claim 14 Applicant asserts (pg. 9):
Regarding the feature of, "a predetermined voltage drop rate," the Office Action cited paragraph [0038] of Kim. Paragraph [0038] of Kim describes, "a switching regulator may include a buck regulator," but Kim does not describe the feature of, "a buck regulator drops voltage according to a predetermined voltage drop rate."
In response:
Examiner respectfully disagree and points to the rejection of claim 1 and similarity claim 14 where the Examiner uses Kim to teach claim language:
a second charging unit (Fig. 2B, second charging circuit 210) configured to charge the battery by using a dropped voltage obtained by dropping a second voltage applied to the first terminal (voltage from wired charging device greater than threshold value) based on a predetermined voltage drop rate (Fig. 2B Second charging circuit 210 can be a buck switching charging circuit ([0038] [0047]) and is 
In regards to the rejection of Claim(s) 1 and similarly claim 14 Applicant asserts (pg. 10):
Further, the amended independent claims clearly recite, "a second voltage applied to the first terminal is a voltage adjusted by the charger based on the first information and the predetermined voltage drop rate. In this regard, the Office Action alleged that dependent claim 5 is described in paragraph [0057] of Novak…but Novak does not describe the above feature of the independent claims” 
And further asserts:
Thus, Novak simply describes that, "external device 14 modifies amount of voltage based on the modified voltage signal," but Novak does not describe that, "The external device (14) changes the amount of the voltage based on the voltage of the battery (that is, first information) and the predetermined voltage drop ratio."
In response:
Examiner respectfully disagree and points to the rejection of claim 1 and similarity claim 14 where the Examiner uses the combined teachings of Kim, Li and Von a first controller configured to control the first switch to supply the second voltage adjusted by the charger (Fig. 4 Step 407 “No” to step 411 then 413 switch 202 and ([0065] [0067]) of Kim) based on the first information ([0046] of Li the DC-the predetermined voltage drop rate (Fig. 3 and [0043]-[0045] ] of Von Novak III) to the second charging unit through the first terminal ([0065] [0067]) of Kim).
And further asserts:
“Thus, Kim and Novak do not teach or suggest anything about 'the predetermined voltage drop rate' “…so even if Kim and Novak are combined, the feature of dependent claim 5 cannot be derived from the combination thereof and thus the Office Action's allegation is not reasonable. 
Thus, Kim and Li fail to describe at least the above features as recited in independent claim 1.
In response:
Examiner respectfully disagree and points to the rejection of claim 1 and similarity claim 14 where the Examiner uses Kim to teach claim language: “a predetermined voltage drop rate (Fig. 2B Second charging circuit 210 can be a buck switching charging circuit ([0038] [0047]) and is selected to charge the battery if the amount of voltage from the wire charging device is higher than a threshold value (i.e. second voltage) ([0045] - [0046] [0065]). It is well known to one of ordinary skill that buck switching charging circuits produce an output voltage at a value lower than its input voltage. Therefore the buck converter has a predetermined voltage drop rate)”
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.


Claim Objections
Claim 1 and similarly claim 14 recites “the second voltage adjusted by the charger based on the first information and the predetermined voltage drop rate” which lacks antecedent basis. 
Specifically claims 1 and 14 recites “a second voltage applied to the first terminal” but does not previously recite “a second voltage adjusted by the charger based on the first information and the predetermined voltage drop rate”.
Claims 1 and 14 does not clearly recite the claimed second voltage applied to the first terminal is the same as the claimed second voltage that is adjusted by the charger based on first information and the predetermined voltage drop rate.
	

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (b), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-4 and 6-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a second charging unit configured to charge the battery by using a dropped voltage obtained by dropping a second voltage applied to the first terminal based on a predetermined voltage drop rate” is unclear.
Specifically it is unclear if the above claim language is interpreted as the dropped voltage is a function of the second voltage and the predetermined voltage drop rate, or is interpreted as the second voltage is applied to the first terminal based on the predetermined voltage drop rate.
Examiner will interpret as “a second charging unit configured to charge the battery by using a dropped voltage obtained by dropping a second voltage based on a predetermined voltage drop rate, wherein the second voltage is applied to the first terminal”
Claim 1 also recites “control the first switch to supply the second voltage adjusted by the charger based on the first information and the predetermined voltage drop rate, to the second charging unit through the first terminal.”
It is unclear if claim language is interpreted as the first switch supplies the second voltage based on the first information and the predetermined voltage drop rate or is interpreted as the second voltage is adjusted by the charger based on the first information and the predetermined voltage drop rate.
Examiner will interpret as “control the first switch to supply the second voltage to the second charging unit through the first terminal, wherein the second voltage is adjusted by the charger based on the first information and the predetermined voltage drop rate”

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130334883) in view of Li (US 20170040822) in view of Von Novak III (US 20160056651).
As to claim 1, Kim discloses an electronic device (Fig. 1) comprising:
a connector (Fig. 1, external device interface 130) comprising a first terminal to which a voltage is applied by a charger ([0027] …power supplied from a wire charging device supplied through the external device interface 130, to be applied to the charging device 120).
Kim further discloses a first charging unit (Fig. 2B, first charging circuit 200, processor 100 with memory, and switch 202) configured to charge a battery of the electronic device by using a first voltage applied to the first terminal (switch 202 connects the first charging circuit 200 and power supply path of the wire charging device and provides the power supplied from the wire charging device to the first charging circuit. The first charging circuit 200 may convert power supplied from the wire charging device into a charging voltage and current, and provide the converted charging voltage and charging current to the battery 220. The first charging circuit can be a linear ; and 
a second charging unit (Fig. 2B, second charging circuit 210) configured to charge the battery by using a dropped voltage obtained by dropping a second voltage applied to the first terminal (voltage from wired charging device greater than threshold value) based on a predetermined voltage drop rate (Fig. 2B Second charging circuit 210 can be a buck switching charging circuit ([0038] [0047]) and is selected to charge the battery if the amount of voltage from the wire charging device is higher than a threshold value (i.e. second voltage) ([0045] - [0046] [0065]). It is well known to one of ordinary skill that buck switching charging circuits produce an output voltage at a value lower than its input voltage. Therefore the buck converter has a predetermined voltage drop rate)
wherein the first charging unit comprises:
a first switch connected with the first terminal (Fig. 2B switch 202);
a communication unit (processor 100 with memory) configured to transmit information (processor 100 with memory communicates with a device that is connected through the external device interface 130 instructions for supplying power to the wire-connection device [0026] [0034]), and
a first controller configured to control the first switch to supply the second voltage adjusted by the charger to the second charging unit through the first terminal (Fig. 4 Step 407 “No” to step 411 then 413 switch 202 switches the power supply path from first charging circuit to the second charging circuit to apply power to .
Kim does not disclose/teach a first controller configured to obtain first information corresponding to a voltage of the battery, control the communication unit to transmit the first information to the charger connected with the connector through the second terminal. 
Li teaches a first controller configured to obtain first information corresponding to a voltage of the battery (Fig. 2 S206 target charging voltage value corresponding to the voltage of the battery), control the communication unit to transmit the first information to a charger connected with the connector (Fig. 2 S206 mobile terminal calculates and sends a target charging voltage value corresponding to the voltage of the battery to the DC adaptor [0045]). 
It would have been obvious to a person of ordinary skill in the art to modify the first controller of Kim to be configured to obtain first information corresponding to a voltage of the battery, control the communication unit to transmit the first information to a charger connected with the connector in order to rapidly charge a battery as taught by Li ([0025]-[0034]).
Kim in view of Li does not specifically state that the connector 130 comprises a second terminal for transmitting and receiving data and therefore does not teach that the communication unit that transmits the information and the first information to the charger, does so through the second terminal.

Therefore, it would be obvious to one of ordinary skill in the art that connector 130 comprise a USB connector comprising a second terminal for transmitting and receiving data and for Kim’s communication unit configured to transmit information and first information to the charger through said second terminal in order for the wired charging device to mate and communicate with the receiving device . 
Kim does not teach the second voltage is adjusted by the charger based on the first information.
Li further teaches the adjusted voltage supplied by the charger is adjusted based on the first information ([0046] the DC-charging power adaptor adjusts the charging voltage output to the received target charging voltage value).
It would have been obvious to a person of ordinary skill in the art to modify the first controller of Kim to be configured to obtain first information corresponding to a voltage of the battery, control the communication unit to transmit the first information to a charger connected with the connector and the adjusted voltage supplied by the charger to the second charging unit is the voltage adjusted based on the first information in order to rapidly charge a battery as taught by Li ([0025]-[0034]).
Kim in view of Li does not teach the second voltage is adjusted by the charger based on the predetermined voltage drop rate.
 the second voltage is adjusted by the charger (increase voltage provided by External device 14 ([0043]) based on the predetermined voltage drop rate (Fig. 3 and [0043]-[0045] ] halver 30 may be a voltage halver configured to decrease voltage by half so that the external device 14 may increase the voltage to double the normal amount transmitted to a connector connected to the halver 30. (i.e. output/second voltage adjusted based on halver/predetermined voltage drop rate). The external device provides 14.4-16.8V and  7.2-8.4V to supply half the voltage to the battery based on halver 138)
It would have been obvious to a person of ordinary skill in the art to modify the second voltage is adjusted by the charger of Kim to be adjusted based on the predetermined voltage drop rate (i.e. Kim’s second charging circuit/buck switching charging circuit in the Fig. 2B) in order to cause the maximize the charge rate ([0043] of Von Novak) thereby improving charging speed.
As to claim 2, Kim in view of Li in view of Von Novak III teaches the electronic device of claim 1, wherein the predetermined voltage drop rate (rate of buck switching circuit 210) is identified based on at least one of a value of a current required for charging the battery (the electronic device may select the buck switching charging circuit 210 when the amount of voltage (or current) from the wire charging device received is greater than a threshold value. [0038] and [0065]), a maximum value of a current set for a first line connecting the first terminal with the second charging unit, a temperature of the electronic device, a temperature of the charger, or a temperature of the battery.
As to claim 6,  Kim in view of Li in view of Von Novak III teaches the electronic device of claim 1, wherein the first controller is further configured to send a request for adjustment of a voltage to be applied to the first terminal to the charger (Fig. 2 S206 of Li mobile terminal calculates and sends a target charging voltage value corresponding to the voltage of the battery to the DC adaptor [0045]),  when identifying that the voltage of the battery is greater than or equal to a first threshold value and is less than a second threshold value based on the first information (Fig. 2 battery voltage in ranges S1,S2 “yes”). 
It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Kim to be configured to send a request for adjustment of a voltage to be applied to the first terminal to the charger when identifying that the voltage of the battery is greater than or equal to a first threshold value and is less than a second threshold value based on the first information, as taught by Li in order to rapidly charge a battery as taught by Li ([0025]-[0034]).
As to claim 14, Kim discloses a method for charging a battery (Fig. 1 and 4, battery 220) in an electronic device comprising a connector (Fig. 1, external device interface 130) comprising a first terminal to which a voltage is applied by a charger ([0027] …power supplied from a wire charging device supplied through the external device interface 130, to be applied to the charging device 120).
 Kim does not specifically state that the connector 130 comprise a second terminal for transmitting and receiving data.
However Kim teaches the wired charging device providing power through interface 130 may be a USB charger that is connected to the electronic device of Fig. 1 through USB connection ([0027]). It is well known that USB connectors have data 
a first charging unit (Fig. 2B, 200, processor 100 with memory, and switch 202) configured to charge a battery connected to the electronic device by using a first voltage applied to the first terminal (switch 202 may connect the first charging circuit 200 and power supply path of the wire charging device and provide the power supplied from the wire charging device to the first charging circuit. The first charging circuit 200 may convert power supplied from the wire charging device into a charging voltage and current, and provide the converted charging voltage and charging current to the battery 220 [0045]-[0046]) and a second charging unit (Fig. 2B, second charging circuit 210) configured to charge the battery by using a dropped voltage obtained by dropping the second voltage applied to the first terminal based on a predetermined voltage drop rate (Fig. 2B Second charging circuit 210 can be a buck switching charging circuit ([0038] [0047]) and is selected to charge the battery if the amount of voltage from the wire charging device is higher than a threshold value (i.e. second voltage) ([0045] - [0046] [0065]). It is well known to one of ordinary skill that buck switching charging circuits produce an output voltage at a value lower than its input voltage. Therefore the buck converter has a predetermined voltage drop rate), the method comprising: 
controlling a first switch of the first charging unit connected with the first terminal to supply the second voltage adjusted by the charger to the second charging unit through the first terminal (Fig. 4 Step 407 “No” to step 411 then 413 switch 202 switches the power supply path from first charging circuit to the second charging circuit to apply power to the second charging circuit to charge the battery. The electronic device (Fig. 1) select the switching charging circuit when the amount of voltage (or current) from the wire charging device received or detected thereon is greater than a threshold value ([0065] [0067])) and charging the battery using the voltage dropped by the second charging unit (Fig. 4 413).
Kim does not disclose obtaining first information corresponding to a voltage of the battery; transmitting the first information to a charger connected with the connector, from a communication unit of the first charging unit through the second terminal, nor the adjusted voltage supplied by the charger to the second charging unit is the voltage adjusted based on the first information and the predetermined voltage drop rate.
Li teaches obtaining first information corresponding to a voltage of the battery (Fig. 2 S206 target charging voltage value corresponding to the voltage of the battery); transmitting the first information to a charger connected with the connector (DC adaptor), from a communication unit of the first charging unit (microprocessor) through the second terminal (Fig. 2 S206 mobile terminal/microprocessor calculates and sends a target charging voltage value corresponding to the voltage of the battery to the DC adaptor [0045][0008]. Terminal used to send target charging voltage value identified as second terminal)
Li further teaches the adjusted voltage supplied by the charger is adjusted based on the first information ([0046] the DC-charging power adaptor adjusts the charging .
It would have been obvious to a person of ordinary skill in the art to modify the method of Kim to obtain first information corresponding to a voltage of the battery; transmitting the first information to a charger connected with the connector, from a communication unit of the first charging unit through the second terminal, and the adjusted voltage supplied by the charger to the second charging unit is the voltage adjusted based on the first information as taught by Li in order to rapidly charge a battery as taught by Li ([0025]-[0034]).
Kim in view of Li does not teach the second voltage is adjusted by the charger based on the predetermined voltage drop rate.
Von Novak III teaches the second voltage is adjusted by the charger (increase voltage provided by External device 14 ([0043]) based on the predetermined voltage drop rate (Fig. 3 and [0043]-[0045] ] halver 30 may be a voltage halver configured to decrease voltage by half so that the external device 14 may increase the voltage to double the normal amount transmitted to a connector connected to the halver 30. (i.e. output/second voltage adjusted based on halver/predetermined voltage drop rate). The external device provides 14.4-16.8V and  7.2-8.4V to supply half the voltage to the battery based on halver 138)
It would have been obvious to a person of ordinary skill in the art to modify the second voltage is adjusted by the charger of Kim to be adjusted based on the predetermined voltage drop rate (i.e. Kim’s second charging circuit/buck switching charging circuit in the Fig. 2B) in order to cause the maximize the charge rate ([0043] of Von Novak) thereby improving charging speed.
As to claim 15, Kim in view of Li teaches the method of claim 14, further comprising controlling a voltage converter (Fig. 2B, second switching charging circuit 210), which is configured to drop the adjusted voltage based on the predetermined voltage drop rate, of the second charging unit to operate for dropping the adjusted voltage ((Fig. 4 S413 where the second charging circuit (buck switching charging circuit ([0038] [0047]) is used to charge the battery. As such dropped voltage out to the battery is controlled).
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130334883) in view of Li (US 20170040822) in view of Von Novak III (US 20160056651) in view of Inha (US 20080309294).
As to claim 3, Kim in view of Li in view of Von Novak III teaches the electronic device of claim 2.
Kim in view of Li in view of Von Novak III does not teach wherein the value of the current required for charging the battery is set less than or equal to a maximum value of a current set for a second line connecting the second charging unit with the battery.
Inha teaches wherein the value of the current required for charging the battery (1 A) is set less than or equal to a maximum value of a current set for a second line connecting the second charging unit with the battery ([0023] As shown in FIG. 1B, the controller 6 can control the buck converter 5 to maintain the input current to be less than or equal to at the maximum 1 A of the connector 2 whilst maintaining the output voltage and current of 4.5V of 3.7 A).
It would have been obvious to a person of ordinary skill in the art to modify .
Claim  4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130334883) in view of Li (US 20170040822) in view of Von Novak III (US 20160056651) in view of Winger (US 20150295441).
As to claim 4, Kim in view of Li teaches the electronic device of claim 1.
Kim does not disclose/teach wherein the first controller is further configured to control the communication unit to transmit second information corresponding to the predetermined voltage drop rate to the charger. 
Winger teaches wherein a controller is further configured to control the communication unit to transmit second information corresponding to the predetermined voltage drop rate to the charger (Fig. 1 and [0074]-[0075] where power from charger 103 is provided to the battery 107 through PMIC 121. A voltage drop across the PMIC is determined and conveyed to processor 120. Processor 120 uses said voltage drop information to transmit a power control signal to charger 103. The transmitted  power control signal causes charger 103 to convey (i.e. adjust)  power to PMIC 121 so that the current charging conditions meet target charging conditions. As such, the output voltage of the charger 103 in response to the power control signal is adjusted based on the voltage drop of the converter/PMIC in the device 101 )
 .
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130334883) in view of Li (US 20170040822) in view of Von Novak III (US 20160056651) in view of Xing (US 20090033293).
As to claim 7, Kim in view of Li teaches the electronic device of claim 1, wherein the second charging unit comprises: a voltage converter configured to drop the second voltage based on the predetermined voltage drop rate (The second charging circuit 210 may convert power supplied from the wire charging device into a converted charging voltage and charging current to the battery 220 [0045], [0046]. second charging circuit 210 can be a buck switching charging circuit ([0038] [0047]);
Kim in view of Li does not disclose/teach a second controller configured to control an operation of the voltage converter.  
Xing teaches a controller configured to control an operation of the voltage converter (PWM controller 111, Fig. 1)
It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Kim to include a second controller configured to control an operation of the voltage converter in order to regulate the output voltage to the battery as taught by Xing [0015].
As to claim 8, Kim in view of Li in view of Xing teaches the electronic device of claim 7.
Kim in view of Li does not disclose/teach wherein the voltage converter is further configured as a switched capacitor circuit comprising: a plurality of switches which are opened or short-circuited based on a duty cycle corresponding to the predetermined voltage drop rate, and a capacitor, and wherein the second controller is further configured to control an operation of the voltage converter by controlling at least one of the plurality of switches or the duty cycle. 
Xing teaches wherein the voltage converter is further configured as a switched capacitor circuit (Fig. 1 [0014] The switches Q1-Q4, and the capacitors C1-C3 as controlled by the PWM controller 111 collectively form a switched capacitor network) comprising: a plurality of switches (switches Q1-Q4) which are opened or short-circuited based on a duty cycle corresponding to the predetermined voltage drop rate (ON/OFF of switches Q1-Q4 at a duty cycle to produce 1/2Vin [0014]), and a capacitor (C2), and wherein the second controller is further configured to control an operation of the voltage converter by controlling at least one of the plurality of switches or the duty cycle.  ([0014] The PWM controller 111 asserts the P1-P4 signals to turn on the switches Q1-Q4 at a duty cycle)
It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Kim to the voltage converter is further configured as a switched capacitor circuit comprising: a plurality of switches which are opened or short-circuited based on a duty cycle corresponding to the predetermined voltage drop rate, and a capacitor, and wherein the second controller is further 
As to claim 9, Kim in view of Li in view of Xing teaches the electronic device of claim 7, wherein the first controller is further configured to control the first switch to supply the second voltage to the second charging unit through the first terminal (Fig. 4 Step 407 “No” to step 411, 413 switch 202 switches the power supply path from first charging circuit to the second charging circuit to apply power to the second charging circuit to charge the battery. The electronic device selects the switching charging circuit when the amount of voltage (or current) from the wire charging device received or detected thereon is greater than a threshold value ([0065] [0067])), and wherein the second controller is further configured to control the voltage converter to operate for dropping the second voltage (second charging circuit 210 can be a buck switching charging circuit ([0038][0047] of Kim. See Fig. 1 and [0014] of Xing where the PWM controller steps down the switched capacitor network).
Although Kim’s first controller is further configured to control the first switch to supply the adjusted voltage to the second charging unit, Kim does not specifically state that the first controller is further configured to turn off the first switch to supply the adjusted voltage to the second charging unit.
However, since Kim selects the second charging circuit instead of the first charging circuit using the switch 202 (Fig. 4 Step 407 “No” to step 411, 413 ([0065] [0067])), then it would be obvious to one of ordinary skill in the art that the switch 202 is deactivated (i.e. turn off) from first charging circuit in order select a suitable charging .
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130334883) in view of Li (US 20170040822) in view of Von Novak III (US 20160056651) in view of Xing (US 20090033293) in view of Sporck (US20170085098) in view of Inha (US 20080309294).
As to claim 10, Kim in view of Li in view of Xing teaches the electronic device of claim 7.
Kim in view of Li in view of Xing does not teach wherein the first controller is further configured to adjust the predetermined voltage drop rate, based on a changed value of a current required for charging the battery, control the communication unit to transmit second information regarding the adjusted voltage drop rate to the charger.
Sporck teaches wherein the first controller is further configured to adjust the predetermined voltage drop rate, control the communication unit to transmit second information regarding the adjusted voltage drop rate to the charger based on a changed value of the current required for charging the battery ([0024]  the battery charger may generate control signals (e.g., to the external power source) to increase the first voltage value of the input voltage to at least one second voltage value if the input current limit is activated. The battery charger may generate control signals to successively increase the input voltage across a plurality of voltage values until a desired charge current is obtained. For example, in the case of Quick Charge 2.0.TM., the battery charger may successively increase Vin from 5 v to 9 v, and then to 12 v to .
It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Kim to wherein the first controller is further configured to adjust the predetermined voltage drop rate, control the communication unit to transmit second information regarding the adjusted voltage drop rate to the charger based on a changed value of the current required for charging the battery, in order to produce the desired charge current into the battery charger as taught by Sporck [0024].
Kim in view of Li in view of Xing in view of Sporck does not teach wherein the first controller is further configured to transmit the second information to the second controller, when the value of the current required for charging the battery is changed, and wherein the second controller is further configured to adjust a duty cycle of the voltage converter to correspond to a voltage drop rate identified from the second information received from the first controller and control the voltage converter to drop a third voltage adjusted by the charger by using the second information, based on the adjusted duty cycle.
Inha teaches  wherein the first controller (Controller 6 Fig. 1b) is further configured to transmit the second information to the second controller (controls the parameters of the buck converter 5), when the value of the current required for charging the battery is changed, and wherein the second controller is further configured to adjust a duty cycle of the voltage converter to correspond to a voltage drop rate identified from the second information received from the first controller and control the voltage converter to drop a third voltage adjusted by the charger by using the second 
It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Kim to wherein the first controller is further configured to transmit the second information to the second controller, when the value of the current required for charging the battery is changed, and wherein the second controller is further configured to adjust a duty cycle of the voltage converter to correspond to a voltage drop rate identified from the second information received from the first controller and control the voltage converter to drop a third voltage adjusted by the charger by using the second information, based on the adjusted duty cycle, in order to maximize the charging power ([0023] of Inha) which leads to faster charging time.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130334883) in view of Li (US 20170040822) in view of Von Novak III (US 20160056651) in view of Setiawan (US 20170344508).
As to claim 11, Kim in view of Li teaches the electronic device of claim 1, wherein the connector is further configured to be connected with a universal serial bus (USB) connector ([0027] The wired charging device may be a USB charger that is connected to the electronic device through USB connection) wherein the second terminal is connected with the USB connector to transmit and receive data (it is well known to one of ordinary skill in the art that USB connectors comprise at least two data ports D+/D-), 
Kim in view of Li teaches does not teach universal serial bus (USB) connector supports a USB type C, nor wherein the electronic device further comprises a data converter configured to convert a format of data into a data format transmittable through the CC line of the USB connector to transmit and receive data through the a configuration CC line, and wherein the first controller is further configured to convert a data format of the first information into a data format transmittable through the CC line of the USB connector through the data converter, when the second terminal is connected to the CC line.
Setiawan teaches universal serial bus (USB) connector supports a USB type C (SUB-Type C , Abstract), and wherein the electronic device further comprises a data converter configured to convert a format of data into a data format transmittable through the CC line of the USB connector to transmit and receive data through the CC line (Abstract and [0028] USB Type-C connector and method to transmit encoded data signals (i.e. converted data) across a configuration channel (CC) line of a USB cable connecting a transceiver within a transmitting port to a transceiver within a receiving port of the USB system. [0006] the CC pins are also used for transmitting and receiving USB Power Delivery (PD) communication messages), and wherein a controller is further configured to convert a data format of the first information into a data format (encoded data) transmittable through the CC line of the USB connector through the data converter, when the second terminal is connected to the CC line ([0028] where encoded data (converted data) is transmitted over the CC line of the USB type connector).
It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Kim to have a universal serial bus (USB) connector that supports a USB type C, wherein the electronic device further comprises a data converter configured to convert a format of data into a data format transmittable through the CC line of the USB connector to transmit and receive data through the CC line, and wherein the first controller is further configured to convert a data format of the first information into a data format transmittable through the CC line of the USB connector through the data converter, when the second terminal is connected to the CC line, as taught by Setiawan in order to communicate using standard universal connectors.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130334883) in view of Li (US 20170040822) in view of Von Novak III (US 20160056651) in view of Le (US20150097538) in view of Xing (US 20090033293).
 As to claim 12, Kim in view of Li teaches the electronic device of claim 1, wherein the first controller is further configured to control the first switch to supply the second voltage to the second charging unit through the first terminal (Fig. 4 Step 407 “No” to step 411, 413 switch 202 switches the power supply path from first charging circuit to the second charging circuit to apply power to the second charging circuit to charge the battery. The electronic device selects the switching charging circuit when the amount of voltage (or current) from the wire charging device received or detected thereon is greater than a threshold value ([0065] [0067])), 
 first controller is further configured to control the first switch to supply the adjusted voltage to the second charging unit, Kim does not specifically state that the first controller is further configured to turn off the first switch to supply the adjusted voltage to the second charging unit.
However, since Kim selects the second charging circuit instead of the first charging circuit using the switch 202 (Fig. 4 Step 407 “No” to step 411, 413 ([0065] [0067])), then it would be obvious to one of ordinary skill in the art that the switch 202 is deactivated (i.e. shut off) from first charging circuit in order select a suitable charging circuit (or circuitry) corresponding to the detected ID, type and/or charge capacity of the wired charging device [0029].
Kim in view of Li does not teach wherein the second charging unit comprises: a plurality of voltage converters configured to drop a voltage to be supplied based on the predetermined voltage drop rate, and a second controller configured to control an operation of the plurality of voltage converters, wherein each of the plurality of voltage converters is configured as a switched capacitor circuit comprising: nor a plurality of switches that are opened or short-circuited based on a duty cycle corresponding to the predetermined voltage drop rate, and a capacitor, and wherein, to drop the second voltage, nor the second controller is further configured to control at least one voltage converter selected from among the plurality of voltage converters, based on a value of the adjusted voltage, to operate for a voltage drop. 
Le teaches wherein the second charging unit comprises: a plurality of voltage converters (Fig. 8 converters 806-810) configured to drop a voltage to be supplied based on a predetermined voltage drop rate (converters 806 and 808 are Switched Capacitor converters [0100]-[0102] and Fig. 8, reconfigurable to a desired step-down rations (i.e. voltage drop rate), and a second controller configured to control an operation of the plurality of voltage converters (controller that reconfigures the conversion rations [0102]), wherein each of the plurality of voltage converters is configured as a switched capacitor circuit (converter 806 and 808  are Switched Capacitor regulators).
It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Kim to wherein the second charging unit comprises: a plurality of voltage converters configured to drop a voltage to be supplied based on the predetermined voltage drop rate, and a second controller configured to control an operation of the plurality of voltage converters, wherein each of the plurality of voltage converters is configured as a switched capacitor circuit, as taught by Le in order to achieve a variety of output voltages with a high conversion efficiency ([0101]-[0102]).
Regarding a switched capacitor circuit comprising: a plurality of switches that are opened or short-circuited based on a duty cycle corresponding to the predetermined voltage drop rate, and a capacitor.  
Xing teaches a switched capacitor circuit comprising: a plurality of switches (Fig. 1 [0014] The switches Q1-Q4) that are opened or short-circuited based on a duty cycle corresponding to the predetermined voltage drop rate (ON/OFF of switches Q1-Q4 at a duty cycle to produce 1/2Vin [0014]), and a capacitor (capacitors C2)

Regarding wherein, to drop the second voltage, the second controller is further configured to control at least one voltage converter selected from among the plurality of voltage converters, based on a value of the second voltage, to operate for a voltage drop, Le further teaches wherein, to drop the adjusted voltage, the second controller is further configured to control at least one voltage converter selected from among the plurality of voltage converters, based on an input voltage value, to operate for a voltage drop ([0100]-[0101] Fig. 8 where SC converters 806 and 808 with predetermined voltage drop rations are used to drop an input voltage from 12V to an output voltage of .75V. Since SC converters 806 and 808 are reconfigurable voltage drops [0102], the preconfigured voltage drop ratios were sets (i.e. controlled) to operate for a voltage drop).
It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Kim to wherein, the second controller is further configured to control at least one voltage converter selected from among the plurality of voltage converters, based on a value of the second voltage, to operate for a voltage drop, as taught by Le in order to achieve a variety of output voltages with a high conversion efficiency ([0101]-[0102]).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130334883) in view of Li (US 20170040822) in view of Von Novak III (US 20160056651) in view of Le (US20150097538) in view of Xing (US 20090033293) in view of Sporck (US20170085098)
As to claim 13, Kim in view of Li in view of Le in view of Xing teaches the electronic device of claim 12.
Kim in view of Li in view of Le in view of Xing does not teach wherein the first controller is further configured to adjust the predetermined voltage drop rate based on a changed value of the current required for charging the battery, control the communication unit to transmit second  information regarding the adjusted voltage drop rate to the charger. 
Sporck teaches wherein the first controller is further configured to adjust the predetermined voltage drop rate based on a changed value of the current required for charging the battery, control the communication unit to transmit second information regarding the adjusted voltage drop rate to the charger ([0024]  the battery charger may generate control signals (e.g., to the external power source) to increase the first voltage value of the input voltage to at least one second voltage value if the input current limit is activated. The battery charger may generate control signals to successively increase the input voltage across a plurality of voltage values until a desired charge current is obtained. For example, in the case of Quick Charge 2.0.TM., the battery charger may successively increase Vin from 5 v to 9 v, and then to 12 v to produce the desired charge current).
Kim in view of Li in view of Le in view of Xing in view of Sporck teaches transmit the third information to the second controller, when the value of the current required for charging the battery is changed and wherein the second controller is further configured to select at least one voltage converter from among the plurality of voltage converters based on a value of the a third voltage adjusted using the second information, and control the selected at least one voltage converter to operate for the voltage drop, to drop the third voltage adjusted by the charger by using the second information ([0100]-[0101] Fig. 8 of Le where SC converters 806 and 808 with predetermined voltage drop rations are used to drop an input voltage from 12V to an output voltage of .75V. Since SC converters 806 and 808 are reconfigurable voltage drops [0102], the preconfigured voltage drop ratios were sets (i.e. third information) to operate for a voltage drop).
It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Kim to wherein the first controller is further configured to adjust the predetermined voltage drop rate based on a changed value of the current required for charging the battery, control the communication unit to transmit third information regarding the adjusted voltage drop rate to the charger, and transmit the third information to the second controller, when the value of the current required for charging the battery is changed and wherein the second controller is further configured to select at least one voltage converter from among the plurality of voltage converters based on a value of the voltage adjusted using the third information, and control the selected at least one voltage converter to operate for the voltage drop, to drop the voltage adjusted by the charger by using the third information as taught by Sporck in view of Le in order .
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	 


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859